       Case 2:18-cv-09253-JCZ-JVM Document 93 Filed 12/01/20 Page 1 of 1




MINUTE ENTRY
VAN MEERVELD
December 1, 2020
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 KENNETH NASSET,                                     *    CIVIL ACTION
       Plaintiff                                     *    NO. 18-9253
                                                     *
 VERSUS                                              *    SECTION: "A" (1)
                                                     *
 UNITED STATES OF AMERICA,                           *    JUDGE JAY C. ZAINEY
       Defendant                                     *
                                                     *    MAGISTRATE JUDGE
                                                     *    JANIS VAN MEERVELD

        A settlement conference was held via video conference on Tuesday, December 1, 2020.

        PRESENT FOR:

              Plaintiff:      Jessica Vasquez, Kenneth Nasset, Andrea Nasset
              Defendant:      Mary Katherine Kaufman

        Following settlement discussions, the parties were unable to negotiate a settlement of the

case at this time.

        A subsequent settlement conference shall be held on Friday, December 18, 2020, at 1:00

p.m.    The Court received settlement memoranda submitted for today’s conference. Each party

shall notify the Court of any changes in the party’s position and any developments in settlement

negotiations since those submissions, or confirm that no changes have occurred. Said notice shall

be limited to three (3) double spaced pages, submitted, in confidence, by noon on Wednesday,

December 16, 2020, and sent via email to: efile-vanmeerveld@laed.uscourts.gov.




                                                           Janis van Meerveld
                                                      United States Magistrate Judge


 MJSTAR: 02:00
